DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  

Claims 1, 3, 5, 7-9, 11, 13 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Dajun (“Sound velocity correction based on effective sound velocity for underwater acoustic positioning systems”, all citations provided from machine translation attached) in view of Ishii (US 20190242985 A1).
Regarding claim 1, Dajun teaches a compact, integrated acoustic localization and communications array. (Section 4, Fig.13-14)

Dajun also teaches an air-backed transmit element (hydrophone) having a first end on which an end cap is disposed, and a second end configured to be mounted to a mounting surface. (Fig.14, Fig.16) 

Dajun also teaches a volumetric acoustic array including a plurality of receiver elements electrically integrated to the transmit element. (Fig.14) Dajun discloses a USBL array in Fig.14, which includes a plurality of receiver elements as illustrated by the many elements. 

Dajun also teaches wherein the compact, integrated acoustic localization and communications array is configured to transmit, via the transmit element, and receive, via the plurality of the receiver elements, an acoustic signal having a frequency in the range of 10 kHz to 50 kHz. (Section 4, paragraph 4, Fig.13-14)

Dajun also teaches a plurality of receiver elements that are spaced apart from the end cap at a distance (Section 4, Fig.13-16) but does not explicitly teach the distance being greater 

Ishii teaches a distance being greater than 1/4 of a wavelength associated with the frequency transmitted and received by the compact, integrated acoustic localization and communications array, and the distance not being equal to an odd multiple of 1/4 of the wavelength associated with the frequency transmitted and received by the compact, integrated acoustic localization and communications array. (Paragraphs 54, 73, 99, 88, Claim 1, 11, Figs.3, 7-11)

It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Dajun to incorporate a distance being greater than 1/4 of a wavelength associated with the frequency transmitted and received by the compact, integrated acoustic localization and communications array, and the distance not being equal to an odd multiple of 1/4 of the wavelength associated with the frequency transmitted and received by the compact, integrated acoustic localization and communications array in order to allow favorable resonation between the ultrasonic element and the diaphragm portion. 

Regarding claim 3, Dajun teaches wherein the plurality of receiver elements are ultra-short baseline receiver elements. (Section 4, Fig.14)

Regarding claim 5, Dajun teaches wherein the compact, integrated acoustic localization and communications array is secured in a molding material to preserve the spacing of each of the plurality of receiver elements relative to the end cap. (Fig.14)

Regarding claim 7, Dajun teaches the molding material (Fig.14) as claimed but does not explicitly teach wherein the molding material has a maximum diameter that is less than or equal to 3.81 centimeters and a maximum height that is less than or equal to 5.08 centimeters. However, it would have been an obvious matter of design choice to make the different portions of the molding material of whatever relative sizes were desired, since such a modification would have involved a mere change in the proportions of components. A change in proportion is generally recognized as being within the level of ordinary skill in the art.  In re Reese, 129 USPQ 402.

Regarding claim 8, Dajun teaches wherein the air-backed transmit element is cylindrical. (Fig.14, Fig.16)


Regarding claim 9, Dajun teaches a compact, integrated acoustic localization and communications array mounted to a mounting surface. (Section 4, Fig.13-14)

Dajun also teaches an air-backed transmit element (hydrophone) having a first end on which an end cap is disposed, and a second end mounted to the mounting surface. (Fig.14, Fig.16)

Dajun also teaches a volumetric acoustic array including a plurality of receiver elements electrically integrated to the transmit element. (Fig.14) Dajun discloses a USBL array in Fig.14, which includes a plurality of receiver elements as illustrated by the many hydrophone elements.

Dajun also teaches wherein the compact, integrated acoustic localization and communications array is configured to transmit, via the transmit element, and receive, via the 

Dajun also teaches a plurality of receiver elements that are spaced apart from the end cap and the mounting surface at least a first distance (Section 4, Fig.13-16) but does not explicitly teach the first distance being greater 3than 1/4 of a wavelength associated with the frequency transmitted and received by the compact, integrated acoustic localization and communications array, and the first distance not being equal to an odd multiple of 1/4 of the wavelength associated with the frequency transmitted and received by the compact, integrated acoustic localization and communications array.

Ishii teaches a first distance being greater 3than 1/4 of a wavelength associated with the frequency transmitted and received by the compact, integrated acoustic localization and communications array, and the first distance not being equal to an odd multiple of 1/4 of the wavelength associated with the frequency transmitted and received by the compact, integrated acoustic localization and communications array. (Paragraphs 54, 73, 99, 88, Claim 1, 11, Figs.3, 7-11)

Ishii also teaches the second distance being greater than 1/4 of a wavelength associated with the frequency transmitted and received by the compact, integrated acoustic localization and communications array, and the second distance not being equal to an odd multiple of 1/4 of the wavelength associated with the frequency transmitted and received by the compact, integrated acoustic localization and communications array. (Paragraphs 54, 73, 99, 88, Claim 1, 11, Figs.3, 7-11)



Regarding claim 11, Dajun teaches wherein the plurality of receiver elements are ultra-short baseline receiver elements. (Section 4, Fig.14)

Regarding claim 13, Dajun teaches wherein the compact, integrated acoustic localization and communications array is secured in a molding material to preserve the spacing of each of the plurality of receiver elements relative to the end cap. (Fig.14)

Regarding claim 15, Dajun teaches the molding material (Fig.14) as claimed but does not explicitly teach wherein the molding material has a maximum diameter that is less than or equal to 3.81 centimeters and a maximum height that is less than or equal to 5.08 centimeters. However, it would have been an obvious matter of design choice to make the different portions of the molding material of whatever relative sizes were desired, since such a modification would have involved a mere change in the proportions of components. A change in proportion is 

Regarding claim 16, Dajun teaches wherein the air-backed transmit element is cylindrical. (Fig.14, Fig.16)

Regarding claim 17, Dajun teaches a method of assembling a compact, integrated acoustic localization and communications array, the compact, integrated acoustic localization and communications array including an air-backed transmit element having a first end on which an end cap is disposed and a second end configured to be mounted to a mounting surface, the compact, integrated acoustic localization and communications array also including a volumetric acoustic array including a plurality of receiver elements electrically integrated to the transmit element. (Section 4, Fig.13-16)

Dajun also teaches positioning the plurality of receiver elements (hydrophone) relative to each other in a first mold fixture to form the volumetric acoustic array of the plurality of receiver elements. (Fig.14)

Dajun also teaches securing the position of each of the plurality of receiver elements (hydrophone) relative to each other in the mold fixture with a molding material to preserve the volumetric acoustic array of the plurality of receiver elements. (Fig.14)

Dajun also teaches positioning the preserved volumetric acoustic array relative to the end cap of the air-backed transmit element in a second mold fixture to form the compact, integrated acoustic localization and communications array. (Fig.14)



Dajun also teaches wherein the compact, integrated acoustic localization and communications array is configured to transmit, via the transmit element, and receive, via the plurality of the receiver elements, an acoustic signal having a frequency in the range of 10 kHz to 50 kHz. (Section 4, paragraph 4, Fig.13-14)

Dajun also teaches wherein the step of positioning the preserved volumetric acoustic array includes positioning the preserved volumetric acoustic array relative to the end cap such that each of the plurality of receiver elements in the volumetric acoustic array are spaced apart from the end cap at least a first distance (Section 4, Fig.13-16) but does not explicitly teach the first distance being greater 3than 1/4 of a wavelength associated with the frequency transmitted and received by the compact, integrated acoustic localization and communications array, and the first distance not being equal to an odd multiple of 1/4 of the wavelength associated with the frequency transmitted and received by the compact, integrated acoustic localization and communications array.

Ishii teaches a first distance being greater 3than 1/4 of a wavelength associated with the frequency transmitted and received by the compact, integrated acoustic localization and communications array, and the first distance not being equal to an odd multiple of 1/4 of the wavelength associated with the frequency transmitted and received by the compact, integrated acoustic localization and communications array. (Paragraphs 54, 73, 99, 88, Claim 1, 11, Figs.3, 7-11)



Regarding claim 18, Dajun teaches the step of mounting the second end of the air-backed transmit element to the mounting surface, wherein the step of positioning the preserved volumetric acoustic array relative to the end cap of the air-backed transmit element also includes positioning the preserved volumetric acoustic array relative to the mounting surface such that each of the plurality of receiver elements are spaced apart from the mounting surface at a distance (Section 4, Fig.13-16) but does not explicitly teach the second distance being greater than 1/4 of a wavelength associated with the frequency transmitted and received by the compact, integrated acoustic localization and communications array, and the second distance not being equal to an odd multiple of 1/4 of the wavelength associated with the frequency transmitted and received by the compact, integrated acoustic localization and communications array.

Ishii teaches a second distance being greater than 1/4 of a wavelength associated with the frequency transmitted and received by the compact, integrated acoustic localization and communications array, and the second distance not being equal to an odd multiple of 1/4 of the wavelength associated with the frequency transmitted and received by the compact, integrated acoustic localization and communications array. (Paragraphs 54, 73, 99, 88, Claim 1, 11, Figs.3, 7-11)

It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Dajun to incorporate a second distance being greater than 1/4 of a wavelength associated with the frequency transmitted and received by the compact, integrated acoustic localization and communications array, and the second distance not being equal to an odd multiple of 1/4 of the wavelength associated with the frequency transmitted and received by the compact, integrated acoustic localization and communications array in order to allow favorable resonation between the ultrasonic element and the diaphragm portion. 

Dajun also teaches wherein the step of securing the position of the preserved volumetric acoustic array relative to the end cap of the air-backed transmit element also includes securing the position of the preserved volumetric acoustic array relative to the mounting surface with the molding material. (Section 4, Fig.14)

Regarding claim 19, Dajun teaches wherein the first mold fixture includes a plurality of sockets, each socket configured to receive one of the plurality of receiver elements, and wherein the step of positioning the plurality of receiver elements relative to each other includes a step of placing each of the plurality of receiver elements into their respective one of the plurality of sockets. (Fig.14)

Claims 2 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Dajun in view of Ishii as applied to claims 1 and 9, and in further view of Pierre (“Acoustic positioning using a tetrahedral ultrashort baseline array of an acoustic modem source transmitting frequency-hopped sequences”, all citations provided from machine translation attached).

Regarding claim 2, Dajun teaches a volumetric acoustic array (Fig.14) but does not explicitly teach wherein the volumetric acoustic array is a tetrahedral acoustic array.

Pierre teaches a tetrahedral acoustic array. (Section I: Introduction, Fig.1) 

It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Dajun to incorporate a tetrahedral acoustic array as taught by Pierre in order to have three-dimensional positioning. 

Regarding claim 10, Dajun teaches a volumetric acoustic array (Fig.14) but does not explicitly teach wherein the volumetric acoustic array is a tetrahedral acoustic array.

Pierre teaches a tetrahedral acoustic array. (Section I: Introduction, Fig.1) 

It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Dajun to incorporate a tetrahedral acoustic array as taught by Pierre in order to have three-dimensional positioning. 

Claims 4, 6, 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Dajun in view of Ishii as applied to claims 1 and 9, and in further view of Milo (US 5429136 A).

Regarding claim 4, Dajun teaches a plurality of receiver elements (Fig.14) but does not explicitly teach wherein the plurality of receiver elements include lead titanate.



It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Dajun to incorporate wherein the plurality of receiver elements include lead titanate as taught by Milo in order to form a receiver. 
Alternatively,
Dajun discloses the claimed invention except for wherein the plurality of receiver elements include lead titanate. It would have been obvious to one having ordinary skill in the art at the time the invention was filled to have the plurality of receiver elements include lead titanate, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.

Regarding claim 6, Dajun teaches a molding material (Fig.14) but does not explicitly teach wherein the molding material is a urethane.

Milo teaches wherein a molding material is a urethane. (Col.6, lines 44-48, Col.7, lines 11-16) 

It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Dajun to incorporate wherein the molding material is a urethane as taught by Milo in order to reduce friction, thus allowing easier placement of receiver devices.
Alternatively, 


Regarding claim 12, Dajun teaches a plurality of receiver elements (Fig.14) but does not explicitly teach wherein the plurality of receiver elements include lead titanate.

Milo teaches wherein the plurality of receiver elements include lead titanate. (Col.8, lines 16-21, Col.8, lines 28-40) 

It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Dajun to incorporate wherein the plurality of receiver elements include lead titanate as taught by Milo in order to form a receiver. 
Alternatively,
Dajun discloses the claimed invention except for wherein the plurality of receiver elements include lead titanate. It would have been obvious to one having ordinary skill in the art at the time the invention was filled to have the plurality of receiver elements include lead titanate, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.

Regarding claim 14, Dajun teaches a molding material (Fig.14) but does not explicitly teach wherein the molding material is a urethane.

Milo teaches wherein a molding material is a urethane. (Col.6, lines 44-48, Col.7, lines 11-16) 

It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Dajun to incorporate wherein the molding material is a urethane as taught by Milo in order to reduce friction, thus allowing easier placement of receiver devices.
Alternatively, 
Dajun discloses the claimed invention except for wherein the molding material is a urethane. It would have been obvious to one having ordinary skill in the art at the time the invention was filled to have the molding material as a urethane, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Dajun in view of Ishii as applied to claim 17 and in further view of McKeighen (US 6514618 B1).

Regarding claim 20, Dajun teaches securing the position of each of the plurality of receiver elements relative to each other by a mold fixture having the plurality of receiver elements positioned therein (Fig.14) but does not explicitly teach a step of pouring a molding material into the first mold fixture to fill the first mold fixture.



It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Dajun to incorporate a step of pouring a molding material into the first mold fixture to fill the first mold fixture as taught by McKeighen in order to hold the pitch and spacing of the receiver elements with precision in an area.

Conclusion
The references made herein are done so for the convenience of the applicant. They are in no way intended to be limiting. The prior art should be considered in its entirety.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDALLAH ABULABAN whose telephone number is (571)272-4755. The examiner can normally be reached Monday - Friday 7:00am-3:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/A.A./            Examiner, Art Unit 3645                                                                                                                                                                                            
/ISAM A ALSOMIRI/            Supervisory Patent Examiner, Art Unit 3645